Dewey, J.
The action is for an alleged breach of covenant. The covenants are full and in proper words, and the only question is, to what do these covenants apply ? The plaintiff contends that they attach to the entire parcel of land, as described by metes and bounds in the deed, and tha *177the covenants go to the title in the whole land. On the contrary, the defendant insists that the covenants are of a much more limited character ; that the real intent and purpose of the deed was to convey all the estate and interest of the grantor in the land, and nothing more; and that the covenants, properly applied, have reference only to the right and title of the grantor in the land, whatever that may be.
The covenants are in terms general; but in the construction of a deed, we are to look at the whole deed, and the covenants are to be construed so as to give effect to the intention of the parties, so far as it can be done consistently with the rules of law. The warranty is of the premises which were granted and conveyed by the deed. But that was “ all my right, title, and interest in and to that parcel of real estate situate,” &c. It was not a grant of certain land, in general terms, but of his title and interest in such lands, and this particularly and fully expressed.
The warranty must be taken in a limited sense. It must be restricted to his title and interest. The covenant here attaches to the estate and interest conveyed, and is not a general covenant of warranty of the whole parcel, particularly described by metes and bounds. Such construction will reconcile all parts of the deed, and give effect to each. The question now presented is not a new one, but has been directly decided. The case of Allen v. Holton, 20 Pick. 458, presented a question of construction of a deed entirely similar in its terms, where it was held that the covenants were limited to the estate and interest of the grantor. See also Blanchard v. Brooks, 12 Pick. 47, 66. The ruling at nisi prius was correct, and the nonsuit is confirmed,